Citation Nr: 1508599	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction, including as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral knee and joint disability.

3.  Entitlement to service connection for a sinus disorder to include rhinitis and sinusitis.

4.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety disorder, and alcoholism, including as secondary to service-connected disability.

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for prostate disability characterized as enlarged prostate.

8.  Entitlement to service connection for bladder disability characterized as enlarged bladder.

9.  Entitlement to service connection for inguinal strain.

10.  Entitlement to service connection for adrenal gland disability.  

11.  Entitlement to service connection for bilateral foot edema.

12.  Entitlement to service connection for right scrotal mass.

13.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA) infection.

14.  Whether to remove the Veteran's spouse as a dependent from May 1, 2007, to November 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1985 and active duty for training (ACDUTRA) from August 2003 to October 2003, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), including those issued in February 2007 and January 2011.  

The Veteran and R.M. provided testimony before the undersigned Veterans Law Judge in September 2014.  Additional evidence was submitted at the hearing with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board notes that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability or disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board has characterized the Veteran's claim for service connection for PTSD as a single claim encompassing any psychiatric disorder to include anxiety.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of a continuity of symptomatology from the time of service until the present is required where the chronicity of a disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2).  The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.

The Veteran has testified and presented evidence as to all of the issues on appeal.  He asserts that his disabilities began in or are due to service or are secondary to a service-connected disability.  

As to knees and sinus disability, an October 2003 sick slip while on ACDUTRA shows knee pain and sinus infection.  During that ACDUTRA period retropatellar pain syndrome of the left knee was noted.  The Veteran urges he has current disability of the knees and sinuses, to include rhinitis and sinusitis.  While the Veteran also testified as to back pain, the Board notes that service connection for a back disability was denied by the RO in March 2009 and the determination was not appealed.  

He testified that he had a liver cyst which cleared up in service.  He explained that this was incurred during his service in Europe due to water they used to clean vehicles.  The record reflects a liver lesion was noted in a December 2007 VA treatment record.  As to his psychiatric disability, he urges that he has PTSD, and the record reflects multiple findings to include dysthymic disorder, generalized anxiety disorder and mood disorder.  He also has reported that his feet started swelling after he used Lamictal.  He also asserts his foot disability is due to kidney stones, adrenal gland disability and MRSA.  He was treated for foot symptoms during his initial period of active service.  As to MRSA, VA treatment records reflect that a culture was dated in April 2006.  He has asserted that he has an adrenal gland disability, and VA prescriptions show this disability since 2005.  The Veteran asserts that the disability is secondary to service-connected disabilities, as well as the scrotal mass, and the medications taken therefore.

After reviewing the record as to the service connection claims, the Board considers that there is competent evidence of current disability or persistent or recurrent symptoms of a disability, and evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  The Board accordingly finds that the Veteran should be afforded VA examinations as he has met the low thresholds set forth in McClendon and there is insufficient competent medical evidence to make a decision on the claims.  



The Board notes, incidentally, that service connection is in effect for peptic ulcer disease with duodenal ulcer since February 2005, and service connection for GERD and bilateral inguinal hernia has been granted in a January 2015 rating decision.  The Veteran testified that his liver disability, kidney stones, enlarged prostate, enlarged bladder, inguinal strain, adrenal gland condition and right scrotal mass are secondary to his inguinal hernia, to include surgery therefore.  While the Veteran has been afforded an examination with regard to the spine, the Board finds that this examination does not fully encompass his claim as to bilateral knee and joint pain as described in his hearing testimony before the undersigned.  As such, examination as to whether there is current bilateral knee and joint disability, sinusitis, rhinitis, acquired psychiatric disability to include PTSD and anxiety, liver disability, kidney stones, enlarged prostate, enlarged bladder, inguinal strain, left adrenal gland condition, bilateral foot edema, right scrotal mass, or MRSA, that is related to service or service-connected disability, is warranted.  

As to the claim for service connection for drug addiction including alcohol abuse, the Board notes that Veteran testified that the Army caused him to be drug and alcohol addicted.  He contends that these addictions began while in military service and are present now, and he is still receiving treatment for addiction.  He also contends the addictions are related to his service-connected disabilities and the other disabilities for which he seeks service connection.  He alleges that he developed an addiction to prescription drugs in service.  He stated that when his mother took him to VA in 1999 he finally admitted he had a problem.  The evidence warrants an examination to determine possible secondary service connection for the Veteran's purported drug addiction and alcohol abuse/addiction.  

As to his claim to remove his spouse as a dependent from May 1, 2007, to November 1, 2010, the Veteran testified that while he is still married to his wife, they have been separated since 1999.  He explained that they have not been cohabitating since 1999 when his mother took him to the VA hospital.  He admits that in 2007 he did believe, and asserted to VA, that when he got out of the hospital he was going to move back in with his wife.  He notes that he paid some of her bills for years but that was long before May 2007.  He left his wife when he left Dallas in 1999 to get away from drugs.  After a period of sobriety he wanted to move back with his wife but she did not want to follow the protocol to have him in the home so they did not get back together.  Also, she has taken up with someone else and did not wish to reunite.  

The record reflects that in a rating decision dated in March 2009 pension was granted effective April 27, 2007.  A review of all of the evidence in the file indicates the Veteran requested to add his spouse as a dependent on his pension benefits.  He submitted a marriage certificate and reported her income as $175 a week.  In January 2010, he reported he was only separated because he was hospitalized.  He was notified in January 2010, that L. was added to his pension benefits as requested.  A memorandum from the DAV dated in January 2010 contested L. as a dependent.  The Veteran provided Internal Revenue Service Forms for 2008 and 2009 which listed her as his dependent.  In January 2011, the Veteran reported he last saw L. in October 2010.  He considers the relationship estranged from this date.  L. was removed from the Veteran's benefits effective November 1, 2010, because the evidence showed she and the Veteran had been estranged since October 5, 2010, and he is not contributing to her support.  

Under 38 C.F.R. § 3.23 (2014), a veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  (Note that under §3.60 a veteran and spouse who reside apart are considered to be living together unless they are estranged.)  The record contains conflicting statements and evidence as to the issue of whether the Veteran and his spouse, who resided apart, were estranged during the period in question.  The Veteran stated he was living apart from her because it was in essence more conducive to his treatment.  He also stated that he and his wife were estranged.  Accordingly, the Board finds that the Veteran should submit any additional documentary evidence that supports his assertions that he and his wife were estranged during the period in question in order to support his claim.  

Regardless, the Board notes that in a January 2014 rating decision the RO proposed to discontinue entitlement to non-service-connected pension because the Veteran's service from August 1981 to August 1985 was not during wartime and his other period of service was active duty for training from August 2003 to October 2003.  Active duty for training does not qualify Veterans for pension benefit, and therefore, it was proposed to discontinue nonservice-connected pension.  The outcome of this proposed matter is not noted in the current records before the Board and could very well have an impact on the claim to remove the spouse as a dependent for the period in question.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records from the VAMC where the Veteran seeks treatment for the claims on appeal.

2.  The AOJ should obtain any of the Veteran's SSA disability records that are not yet associated with the claim.  

3.  Afford the Veteran the appropriate examination(s) for his service connection claims.  The VBMS/VVA records and a full copy of this REMAND must be made available to the examiner(s).  

The examiner must provide an opinion on the following:

(a)  For the claimed bilateral knee and joint disability, sinusitis, rhinitis, acquired psychiatric disability to include PTSD and anxiety, liver disability, kidney stones, enlarged prostate, enlarged bladder, inguinal strain, adrenal gland condition, bilateral foot edema, right scrotal mass, or MRSA, is it at least as likely as not (50 percent probability or greater) that it is related to active military service or ACDUTRA.  

(b)  Is it at least as likely as not that an acquired psychiatric disability to include PTSD, alcoholism and anxiety; liver disability; drug abuse, kidney stones; enlarged prostate; enlarged bladder; inguinal strain; adrenal gland condition; bilateral foot edema; right scrotal mass; or MRSA is due to or caused by a service-connected disability (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore)?

(c)  Is it at least as likely as not that an acquired psychiatric disability to include PTSD, alcoholism and anxiety; liver disability; drug abuse, kidney stones; enlarged prostate; enlarged bladder; inguinal strain; adrenal gland condition; bilateral foot edema; right scrotal mass; or MRSA is aggravated beyond the natural progress by a service-connected disability (i.e., peptic ulcer disease with duodenal ulcer, bilateral inguinal hernia, and gastroesophageal reflux disease to include medication taken therefore).

(d)  If the examiner finds that any condition was aggravated by service-connected disability or any of the aforementioned diagnosed disabilities for which service connection is sought, the examiner should identify the baseline of severity of the current disability prior to the onset of aggravation. 

If the examiner finds that any disability was aggravated by service-connected disability or any of the aforementioned diagnosed disabilities for which service connection is sought, he or she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(e)  The examiner's attention is directed to the following:

(1)  an October 2003 sick slip while on ACDUTRA which shows knee pain and sinus infection.  During that ACDUTRA period retropatellar pain syndrome of the left knee was noted.  The Veteran testified that he has had allergies since he was exposed to the gas chamber in basic training.  See Board hearing, p. 75.  

(2) The Veteran's testimony that he had a liver cyst which was incurred during his service in Europe due to water they used to clean vehicles.  The record reflects a liver lesion was noted in a December 2007 VA treatment record.  The Veteran also states that he uses a proton pump inhibitor, especially Pepcid AC, which he asserts causes cysts and tumors.

(3)  As to MRSA, VA treatment records reflect that a culture was dated in April 2006.  The Veteran testified that he caught MRSA in Aberdeen from the initial antibiotic treatment for the H-pylori infection; a lipoma was thereafter removed from his buttock which tested positive for MRSA. He also asserts that he had another tumor removed from the same area.  See Board hearing transcript, pp. 46-48.  

(4)  The Veteran asserts that his adrenal gland disability is  secondary to service-connected disabilities, to include medication (proton pump inhibitors) taken therefore.  

(5)  The Veteran asserts that his acquired psychiatric disability either began in or is related to service or is due to or aggravated by the pain resulting from his service-connected disabilities.  

(6)  The Veteran asserts that his prostate, bladder, right scrotal mass, kidney and inguinal strain disorders are, at least in part, due to or aggravated by the service-connected disabilities, to include surgery therefore.  He also testified that his inguinal strain may have resulted from regurgitation connected with his service-connected disabilities and muscle weakness resulting from the inguinal hernia.  See Board hearing, pp. 76-77.   

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.

A copy of this remand, and access to Virtual VA/VBMS must be provided to the examiner(s).  The examiner must document his/her review of the Virtual VA/VBMS.  Each examiner must provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  

4.  The AOJ should associate with this claim any rating decisions and documents related to the aforementioned proposal to discontinue entitlement to non-service-connected pension.  Thereafter, if appropriate, the Veteran should be asked to submit any documentary evidence as to his alleged estrangement from L. for the period from May 1, 2007, to November 1, 2010.  

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


